998 F.2d 1001
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Richard G. PERREAULT, Plaintiff, Appellant,v.Harriet FISHMAN, etc., et al., Defendants, Appellees.
No. 93-1481.
United States Court of Appeals,First Circuit.
July 23, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW HAMPSHIRE
Richard G. Perreault on brief pro se.
Jeffrey R. Howard, Attorney General, and Susan S. Geiger, Senior Assistant Attorney General, on brief for appellees, The Honorable Harriet Fishman, The Honorable Bruce Mohl, and The Honorable David A. Brock
D.N.H.
AFFIRMED.
Before Breyer, Chief Judge, Selya and Boudin, Circuit Judges.
Per Curiam.


1
We affirm the judgment dismissing plaintiff's action substantially for the reasons stated by the district court.  Having had an opportunity to challenge the child support award in state court, plaintiff may not raise in federal court either the same challenges or new ones which could have been presented to the state court.  Migra v.  Warren City School Dist. Bd. of Education, 465 U.S. 75, 81 (1984) ("a federal court must give to a state court judgment the same preclusive effect as would be given that judgment under the law of the State in which the judgment was rendered"); Marine Construction Corp. v.  First Southern Leasing, Ltd., 129 N.H. 270, 274-75, 525 A.2d 709, 712 (1987) (barring all theories which could have been raised in the earlier litigation; "[t]he central policy 'exemplified by the free permissive joinder of claims, liberal amendment provisions, and compulsory counterclaims, is that the whole controversy between the parties may and often must be brought before the same court in the same action' "); Restatement (Second) of Judgments § 22(2)(b).


2
There is no merit to plaintiff's claim that the New Hampshire Supreme Court denied him due process by summarily rejecting his appeal.  Lindsey v.  Normet, 405 U.S. 56,8 77 (1972) (no constitutional right to an appeal).


3
Plaintiff's request for oral argument is denied, and the judgment is affirmed.


4
Affirmed.